 Case 2:16-cv-03493-FMO-AS Document 278-1 Filed 06/17/21 Page 1 of 12 Page ID
                                 #:10119



 1 BARON & BUDD, P.C.
     Scott Summy (Pro Hac Vice, TX Bar No. 19507500)
 2 SSummy@baronbudd.com
     Carla Burke Pickrel (Pro Hac Vice, TX Bar No. 24012490)
 3 cburkepickrel@baronbudd.com
     3102 Oak Lawn Ave, #1100
 4 Dallas, Texas 75219
     Telephone: (214) 521-3605
 5
     BARON & BUDD, P.C.
 6 John P. Fiske (SBN 249256)
     Fiske@baronbudd.com
 7 11440 W. Bernardo Court, Suite 265
     San Diego, California 92127
 8 Telephone: (858) 251-7424

 9 Proposed Lead Class Counsel

10                         UNITED STATES DISTRICT COURT
11          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12   CITY OF LONG BEACH, a municipal              CASE NO.: 2:16-cv-03493-FMO-AS
13
     corporation; COUNTY OF LOS
     ANGELES, a political subdivision; CITY       MEMORANDUM OF POINTS AND
14   OF CHULA VISTA, a municipal                  AUTHORITIES IN SUPPORT OF
     corporation; CITY OF SAN DIEGO, a            RENEWED MOTION FOR
15   municipal corporation; CITY OF SAN           CERTIFICATION OF SETTLEMENT
     JOSE, a municipal corporation; CITY OF       CLASS, PRELIMINARY APPROVAL
16                                                OF CLASS ACTION SETTLEMENT,
     OAKLAND, a municipal corporation;            APPROVAL OF NOTICE PLAN,
17   CITY OF BERKELEY, a municipal                APPOINTMENT OF CLASS ACTION
     corporation; CITY OF SPOKANE, a              SETTLEMENT ADMINISTRATOR,
18   municipal corporation; CITY OF               AND APPOINTMENT OF CLASS
     TACOMA, a municipal corporation;             COUNSEL
19   CITY OF PORTLAND, a municipal
     corporation; PORT OF PORTLAND, a             [Filed Concurrently with Notice Motion
20                                                and Motion]
     port district of the State of Oregon;
21   BALTIMORE COUNTY, a political
     subdivision; MAYOR AND CITY
22   COUNCIL OF BALTIMORE; all                    Time of Hearing: 10:00 a.m.
     individually and on behalf of all others     Date of Hearing: July 22, 2021
23   similarly situated,                          Courtroom: 6D
24                                  Plaintiffs,   Honorable Fernando M. Olguin
     v.
25

26   MONSANTO COMPANY; SOLUTIA
     INC.; and PHARMACIA LLC; and DOES
27   1 through 100,
                           Defendants.
28

                                                           CASE NO.: 2:16-cv-03493-FMO-AS
                                                     RENEWED MOTION FOR CERTIFICATION
  Case 2:16-cv-03493-FMO-AS Document 278-1 Filed 06/17/21 Page 2 of 12 Page ID
                                  #:10120



 1                                                TABLE OF CONTENTS
 2 I.         THE COURT’S MAY 19, 2021 ORDER AND JUNE 4, 2021 MINUTE
 3            ENTRY ................................................................................................................. 2
 4            A.       Settlement Agreement Paragraph 71 .......................................................... 2
 5            B.       Deadline for Applications Under Special Needs Fund, Part B .................. 2
 6            C.       Special Master Costs .................................................................................. 2
 7            D.       Proposed Attorneys’ Fees for Class Counsel ............................................. 3
 8 II.        THE COURT SHOULD GRANT PRELIMINARY APPROVAL OF THE
 9            PROPOSED SETTLEMENT ............................................................................... 6
10 III.       THE         COURT            SHOULD              APPROVE               THE         CONTENT                AND
11            DISTRIBUTION OF THE PROPOSED NOTICE TO THE SETTLEMENT
12            CLASS MEMBERS ............................................................................................. 6
13 IV.        THE COURT SHOULD APPOINT CLASS COUNSEL.................................... 6
14 V.         ESTABLISHMENT OF FINAL APPROVAL AND FAIRNESS HEARING
15            AND ASSOCIATED DEADLINES .................................................................... 7
16 VI.        CONCLUSION .................................................................................................... 7
17 EXHIBIT INDEX ........................................................................................................... 9

18
19

20

21

22

23

24

25

26

27

28
                                                                      ii
                                                                                     CASE NO.: 2:16-cv-03493-FMO-AS
                                                                               RENEWED MOTION FOR CERTIFICATION
  Case 2:16-cv-03493-FMO-AS Document 278-1 Filed 06/17/21 Page 3 of 12 Page ID
                                  #:10121



 1
                                               TABLE OF AUTHORITIES

 2                                                                                                                          Page(s)
 3 Cases

 4 Briseño v. Henderson,

 5       2021 WL 2197968 (9th Cir. June 1, 2021) ........................................................... 3, 4, 5
 6 Glover v. City of Laguna Beach,

 7       2018 WL 6131601 (C.D. Cal. July 18, 2018) .............................................................. 6

 8 In re Bluetooth Headset Prods. Liab. Litig.,
         654 F.3d 935 (9th Cir. 2011) .................................................................................... 3, 5
 9

10 In re Magsafe Apple Power Adapter Litig.,
         2015 WL 428105 (N.D. Cal. Jan. 30, 2015) ................................................................. 4
11
   In re Volkswagen “Clean Diesel” Mktg., Sales Practices, and Prods. Liab.
12
       Litig.,
13     895 F.3d 597 (9th Cir. 2018) ................................................................................ 3, 4, 5
14 Rules

15
     Fed. R. Civ. P. 23 ........................................................................................................... 1, 7
16
     Fed. R. Civ. P. 23(g) .......................................................................................................... 6
17

18
19

20

21

22

23

24

25

26

27

28
                                                                     iii
                                                                                    CASE NO.: 2:16-cv-03493-FMO-AS
                                                                              RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 278-1 Filed 06/17/21 Page 4 of 12 Page ID
                                 #:10122



 1        Pursuant to the Court’s May 19, 2021 Order (ECF 273), Plaintiffs respectfully
 2 submit this renewed motion for preliminary approval. Plaintiffs incorporate by reference

 3 their previously-submitted Points and Authorities in Support of Renewed Motion for

 4 Preliminary Approval of Class Action Settlement filed on December 31, 2020 (ECF 256)

 5 and March 19, 2021 (ECF 267). Additionally, Plaintiffs address herein the specific

 6 matters raised by the Court at the May 19, 2021 hearing, including modifications to the

 7 Settlement Agreement made in response to the Court’s comments, as well as the Court’s

 8 June 4, 2021 minute entry (ECF 276).

 9        Plaintiffs and Defendants Monsanto Company, Solutia Inc., and Pharmacia LLC
10 (collectively, “Monsanto” or “Defendant”) have reached a proposed nationwide class

11 action settlement (the “Settlement”) to resolve allegations that Defendant’s design,

12 manufacture, sale, promotion, and supply of chemicals known as polychlorinated

13 biphenyls (“PCBs”) resulted in the contamination of Plaintiffs’ stormwater and other

14 resources, necessitating treatment and/or remediation to remove PCBs. Subject only to

15 any potential Litigating Entity Sediment Site Entity opt-out, Defendant has agreed to pay

16 $550 million as a net class benefit to be distributed to 2,528 class members across the

17 United States. Defendant also has agreed to separately pay class counsel attorneys’ fees

18 and expenses, special master costs, and class administration and notice costs.
19        This Settlement is the result of contentious, prolonged, arm’s-length negotiations
20 during in-person meetings and numerous telephone conference mediation sessions

21 between early to mid-2019 and March 2020 when a confidential term sheet was executed.

22 The mediation process was led by JAMS mediator Judge (Ret.) Jay Gandhi. The Parties

23 negotiated a resolution to litigation that has been pending since early 2015 in several

24 jurisdictions across the United States. The Settlement confers substantial relief for

25 Settlement Class Members who will automatically receive a minimum payment and may

26 obtain additional payments upon application.

27        The Parties move this Court for an Order pursuant to Fed. R. Civ. P. 23 that would:
28 (1) certify the Settlement Class; (2) preliminarily approve the terms of the proposed
                                               1
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 278-1 Filed 06/17/21 Page 5 of 12 Page ID
                                 #:10123



 1 Settlement Agreement; (3) approve and direct the proposed Notice Plan; (4) appoint the

 2 Class Action Settlement Administrator; and (5) appoint Lead and Co-Class Counsel.

 3 I.        THE COURT’S MAY 19, 2021 ORDER AND JUNE 4, 2021 MINUTE
 4           ENTRY
 5           On May 19, 2021, the Court denied without prejudice the Parties’ request for
 6 preliminary approval of the Settlement Agreement. ECF 273. The Parties address below

 7 the comments raised by the Court at the May 19, 2021 hearing and respond to the Court’s

 8 June 4, 2021 minute entry (ECF 276).

 9           A.    Settlement Agreement Paragraph 71
10           The Parties have revised Paragraph 71 of the Settlement Agreement in response to
11 the Court’s comments at the hearing. Exhibit 1, Settlement Agreement, ¶ 71.1

12           B.    Deadline for Applications Under Special Needs Fund, Part B
13           During the hearing, the Court suggested that the deadline for submission of
14 applications under Special Needs Fund, Part B should be one year from the date of a

15 Settlement Class Member’s receipt of payment from the Monitoring Fund, rather than one

16 year from the date of the Final Approval Order. The Settlement Agreement has been

17 modified to incorporate the Court’s suggestion. To provide a single fixed deadline for all

18 Part B applications, the due date has been set at one year and fourteen days from the Class
19 Action Settlement Administrator’s mailing of Monitoring Fund payments to Settlement

20 Class Members. Exhibit 1, Settlement Agreement, ¶ 80(i) and Ex. I (Direct Notice) at 12-

21 13.

22           C.    Special Master Costs
23           In response to the Court’s comments at the hearing, the Settlement Agreement has
24 been revised to provide that Defendant will pay Special Master Costs. Exhibit 1,

25 Settlement Agreement, ¶¶ 58, 73 and Ex. I (Direct Notice) at 4. The Special Master will

26 allocate and implement the Settlement with the assistance of the Allocation Experts,

27
     1
         Attached as Exhibit 1-A, the Parties have provided the Court with a redline of the
28 revisions made to the Settlement Agreement.
                                                 2
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
  Case 2:16-cv-03493-FMO-AS Document 278-1 Filed 06/17/21 Page 6 of 12 Page ID
                                  #:10124



 1 Michael Trapp and Rob Hesse, who developed the allocation algorithm. Allocation

 2 Expert Costs also will be paid by Defendant upon the Special Master’s approval of these

 3 costs. Id. ¶ 73. With these revisions, Defendant will be separately responsible for all costs

 4 to implement the Settlement, including Class Administration, Special Master, and

 5 Allocation Expert Costs. Additionally, Defendant will pay Attorneys’ Fees in the amount

 6 awarded by the Court, up to $98 million. The Settlement Fund of $550 million remains

 7 the same.

 8        D.     Proposed Attorneys’ Fees for Class Counsel
 9        The Court requested that the Parties address the Ninth Circuit’s recent decision in
10 Briseño v. Henderson, 2021 WL 2197968 (9th Cir. June 1, 2021), and how it may relate

11 to attorneys’ fee issues in the present case. ECF 276.

12        In Briseño, the Ninth Circuit reversed a district court’s approval of a consumer
13 fraud class action settlement where the class settlement featured all three red flags noted

14 in In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 947 (9th Cir. 2011): a

15 disproportionate distribution of the settlement to class counsel; a “clear sailing”

16 arrangement in which ConAgra agreed not to challenge the negotiated attorneys’ fees;

17 and a “kicker” clause in which ConAgra received remaining funds if the court reduced

18 the agreed-upon attorneys’ fees. 2021 WL 2197968, at *8.
19        Although it found that the class settlement ran “afoul of all three Bluetooth factors,”
20 the Ninth Circuit was careful to note that the three factors were not “an independent basis

21 for withholding settlement approval.” Id. at *9. Indeed, the Ninth Circuit stated that

22 “disproportionate fee awards, clear sailing agreements, and kicker clauses all may be

23 elements of a good deal,” provided the district court scrutinizes them where they appear.

24 Id. (emphasis added); see also In re Bluetooth, 654 F.3d at 949; In re Volkswagen “Clean

25 Diesel” Mktg., Sales Practices, and Prods. Liab. Litig., 895 F.3d 597, 611 (9th Cir. 2018)

26 (explaining that the Bluetooth factors are mere “guideposts” and that “[d]eciding whether

27 a settlement is fair is ultimately ‘an amalgam of delicate balancing, gross approximations

28 and rough justice,’ best left to the district judge, who has or can develop a firsthand grasp
                                                 3
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                        RENEWED MOTION FOR CERTIFICATION
  Case 2:16-cv-03493-FMO-AS Document 278-1 Filed 06/17/21 Page 7 of 12 Page ID
                                  #:10125



 1 of the claims, the class, the evidence, and the course of the proceedings—the whole gestalt

 2 of the case.”) (internal citation omitted).

 3        The settlement agreement in Briseño could not withstand such scrutiny.
 4 Significantly, the settlement fund was established on a claims-made basis—so that

 5 ConAgra was required to pay only for claims actually submitted by members of the

 6 class—yet no direct notice of the settlement was provided to class members. 2021 WL

 7 2197968, at *8. In valuing the settlement, the parties had assumed that all class members

 8 would make claims, but in the end, “barely more than one-half of one percent of them

 9 submitted a claim.” Id. at *3. And while the parties had represented the value of the

10 agreed-upon injunctive relief to be $27 million, the Ninth Circuit found the injunctive

11 relief was “illusory” and “practically worthless.” Id. at *10-11. When compared to the

12 relief that was actually provided to the class ($1 million), the attorney fee award ($5.85

13 million in fees and more than $900,000 in expenses) was grossly disproportionate.

14        This Settlement is more akin to the settlement approved by the Ninth Circuit in In
15 re Volkswagen, which included a “reversion” of un-awarded attorneys’ fees to

16 Volkswagen. The Ninth Circuit rejected an objector’s argument that the “reversion”

17 provision made it impossible to know the true value of the settlement to the class. 895

18 F.3d at 611. In rejecting the objection, the court found that the district court adequately
19 explained why the reversion raised no specter of collusion, including because “from a

20 class member’s perspective, the benefits available are quite substantial, worth at least

21 thousands of dollars, and in some cases more, to each class member. Given the amounts

22 at stake, there is little chance class members will forego the benefits because of the effort

23 of lodging a claim.” Id. at 612; see also In re Magsafe Apple Power Adapter Litig., 2015

24 WL 428105, at *8 (N.D. Cal. Jan. 30, 2015) (approving settlement with clear sailing and

25 “kicker” provisions in light of significant benefits awarded to the class).

26        Unlike the settlement in Briseño, this Settlement is fair, reasonable, and plainly free
27 of collusion. It provides substantial monetary relief to every Settlement Class Member—

28
                                                 4
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                        RENEWED MOTION FOR CERTIFICATION
  Case 2:16-cv-03493-FMO-AS Document 278-1 Filed 06/17/21 Page 8 of 12 Page ID
                                  #:10126



 1 like in In re Volkswagen.2 The Monitoring Fund will provide a minimum payment to each

 2 Settlement Class Member, and the TMDL Fund will provide further compensation to

 3 certain Settlement Class Members. Beyond these payments, additional funds are available

 4 by application, including the Sediment Sites Fund, Special Needs Fund Part A, and

 5 Special Needs Fund Part B, which is available to any Settlement Class Member who

 6 applies and makes the requisite showing.

 7           Further, the class award is fixed, entirely monetary, and segregated from the costs
 8 to implement the settlement (which will be paid by Defendant as set forth in the revised

 9 Settlement Agreement) and attorneys’ fees (which will be determined by the Court and

10 paid by Defendant). No part of the class award is injunctive relief, which the Ninth Circuit

11 found difficult to quantify in Bluetooth and without any value in Briseño. See In re

12 Bluetooth, 654 F.3d at 945; Briseño, 2021 WL 2197968, at *10. Direct notice of the

13 Settlement will be provided to all Settlement Class Members, and it is anticipated that

14 there will be significant participation in light of the monetary benefits offered. The

15 Settlement in the present case is not comparable to the consumer fraud settlements in

16 Bluetooth and Briseño. When the substantial relief that each Settlement Class Member

17 will receive under this Settlement is considered, the attorneys’ fee provisions are

18 reasonable and appropriate and “elements of a good deal” under Bluetooth and its
19 progeny. Briseño, 2021 WL 2197968, at *9.

20

21

22
     2
         As the Parties have previously indicated, the total proceeds in the Settlement Fund
23 ($550,000,000) may be reduced in only one limited circumstance. The Sediment Sites
     Fund is allocated up to $150,000,000 of the total Settlement Fund to compensate twelve
24 “Qualifying Sediment Site Entities.” Exhibit 1, Settlement Agreement, ¶ 79(c). Certain
     “Qualifying Sediment Site Entities” are also “Litigating Entities.” Id. ¶ 80(c). If a
25 “Litigating Entity Qualifying Sediment Site Entity” opts out of the settlement,
     Defendant’s obligation to pay into the Sediment Sites Fund would be reduced by
26 $12,500,000. Id. ¶ 79(e). The Parties anticipate that only one such class member will opt
     out of the Settlement. See Dec. 31, 2020 Renewed Motion (ECF 256) at 67. This provision
27 is appropriate because Defendant will be required to continue litigating against at least
     one opt-out Settlement Class Member. See March 19, 2021 Renewed Motion (ECF 267)
28 at 10.
                                                  5
                                                               CASE NO.: 2:16-cv-03493-FMO-AS
                                                         RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 278-1 Filed 06/17/21 Page 9 of 12 Page ID
                                 #:10127



 1 II.    THE COURT SHOULD GRANT PRELIMINARY APPROVAL OF THE
 2        PROPOSED SETTLEMENT
 3        For the reasons set forth in the December 31, 2020 Renewed Motion (ECF 256)
 4 and March 19, 2021 Renewed Motion (ECF 267), as supplemented and modified by the

 5 present Motion, the Parties request that the Court grant preliminary approval of the

 6 proposed settlement because it satisfies the procedural and substantive standards and

 7 merits preliminary approval. See Glover v. City of Laguna Beach, 2018 WL 6131601, at

 8 *2 (C.D. Cal. July 18, 2018) (quoting In re Tableware Antitrust Litig., 484 F. Supp. 2d

 9 1078, 1079-80 (N.D. Cal. 2007) (citation omitted)) (“If the proposed settlement ‘appears

10 to be the product of serious, informed, non-collusive negotiations, has no obvious

11 deficiencies, does not improperly grant preferential treatment to class representatives or

12 segments of the class, and falls within the range of possible approval,’ the court should

13 grant preliminary approval of the class and direct notice of the proposed settlement to the

14 class.”).

15 III.   THE COURT SHOULD APPROVE THE CONTENT AND DISTRIBUTION
16        OF THE PROPOSED NOTICE TO THE SETTLEMENT CLASS
17        MEMBERS
18        Here, the Parties propose that the Court require the Class Action Settlement
19 Administrator to provide Notice of the proposed Settlement as described above and in the

20 Settlement Agreement and Notice Plan. The proposed Class Action Settlement

21 Administrator has also attested that implementation of the Notice Plan in the manner set

22 forth in the Settlement Agreement is fair, appropriate and constitutes “the best notice

23 practicable” under the circumstances. See Exhibit B to December 31, 2020 Renewed

24 Motion (ECF 256), Declaration of Steve Weisbrot, ¶¶ 11, 23.

25 IV.    THE COURT SHOULD APPOINT CLASS COUNSEL
26        Pursuant to Fed. R. Civ. P. 23(g), a court certifying a case as a class action “must
27 appoint class counsel.” Class Counsel respectfully request that the Court appoint them as

28 Class Counsel. The experience and qualifications of the proposed Class Counsel are
                                                6
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 278-1 Filed 06/17/21 Page 10 of 12 Page ID
                                  #:10128



 1 established, and the proposed Class Counsel will zealously prosecute the claims of the

 2 Settlement Class Members.3 See Exhibit C to December 31, 2020 Renewed Motion (ECF

 3 256), Declaration of Scott Summy; Exhibit D to December 31, 2020 Renewed Motion

 4 (ECF 256), Declaration of John Fiske. The Court should appoint Scott Summy, John

 5 Fiske, and Carla Burke Pickrel of Baron & Budd, P.C. as Lead Class Counsel, and John

 6 Gomez of Gomez Trial Attorneys, John R. Wertz, Esq., and Richard Gordon and Martin

 7 Wolf of Gordon Carney & Wolf as Co-Class Counsel.

 8 V.         ESTABLISHMENT OF FINAL APPROVAL AND FAIRNESS HEARING
 9            AND ASSOCIATED DEADLINES
10            The Parties propose the following schedule regarding Notice to the Settlement
11 Classes and final approval of the Settlement Agreement:

12                       Event                            Time For Compliance
13       Preliminary Approval Hearing             July 22, 2021
14
         Entry of Preliminary Approval Order      TBD
15

16       Direct Notice Mailed to Settlement       14 days from entry of Preliminary
         Class Members                            Approval Order.
17
         Deadline for Opting Out or Objecting     65 days from Notice.
18
19       Final Approval Hearing                   TBD
20

21 VI.        CONCLUSION
22            For the reasons stated above, and in Plaintiffs’ December 31, 2020 and March 19,
23 2021 Renewed Motions for Preliminary Approval of Class Action Settlement (ECF 256

24 and 267), the proposed Settlement Agreement is the product of serious, non-collusive,

25 arm’s-length negotiations, and is a fair, reasonable, and adequate resolution of Plaintiffs’

26 claims. The proposed Notice and Notice Plan also satisfy Rule 23’s due process

27
     3
         Defendant takes no position on the appointment of Class Counsel, except that certain
28 Lead and Co-Class Counsel are contemplated and agreed to in the Settlement Agreement.
                                                  7
                                                              CASE NO.: 2:16-cv-03493-FMO-AS
                                                        RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 278-1 Filed 06/17/21 Page 11 of 12 Page ID
                                  #:10129



 1 requirements. As a result, the Parties respectfully request that the Court grant their motion

 2 and enter the proposed order attached hereto which: (1) grants certification of the

 3 Settlement Class; (2) grants preliminary approval of the Settlement Agreement; (3)

 4 approves the Notice and Notice Plan; (4) appoints Class Counsel; and (5) appoints Steven

 5 Weisbrot of Angeion Group, LLC as Class Action Settlement Administrator.

 6

 7 Dated June 17, 2021                     Respectfully submitted,
 8                                         /s/ John Fiske
 9
                                           BARON & BUDD, P.C.
                                           11440 W. Bernardo Court, Suite 265
10                                         San Diego, California 92127
11
                                           Telephone: (858) 251-7424

12                                         BARON & BUDD, P.C.
13                                         Scott Summy (admitted Pro Hac Vice, Texas Bar
                                           No. 19507500)
14                                         SSummy@baronbudd.com
15                                         Carla Burke Pickrel (admitted Pro Hac Vice,
                                           Texas Bar No. 24012490)
16                                         cburkepickrel@baronbudd.com
17                                         3102 Oak Lawn Ave, #1100
                                           Dallas, Texas 75219
18                                         Telephone: (214) 521-3605
19
                                           Attorneys for Plaintiffs and the Class
20

21

22

23

24

25

26

27

28
                                                 8
                                                             CASE NO.: 2:16-cv-03493-FMO-AS
                                                       RENEWED MOTION FOR CERTIFICATION
 Case 2:16-cv-03493-FMO-AS Document 278-1 Filed 06/17/21 Page 12 of 12 Page ID
                                  #:10130



 1                                  EXHIBIT INDEX
 2   EX.   DESCRIPTION
 3   1     Settlement Agreement (with all Exhibits)
 4   1-A   Settlement Agreement Redline
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                             9
                                                            CASE NO.: 2:16-cv-03493-FMO-AS
                                                      RENEWED MOTION FOR CERTIFICATION
